DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being now allowable generic or linking claim. Election was made without traverse for claims 1-13, and 19-20 in the reply filed on 09/23/2022. Claims 1-13, and 19-20 are hereby being examined in this action.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, lines 1-2, “wherein said strap is further configured to carry said. Convertible handbag around a wrist of said user,” should read “wherein said strap is further configured to carry said.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "in-use condition" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-13 are also rejected by virtue of dependency on claim 1.
The term “augments” in claim 1, line 9, is a relative term which renders the claim indefinite. The term “augments” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes “augments” will be interpreted as alters because in light of the disclosure, the applicant hasn’t sufficiently explained what structurally being performed to improve the folded condition. Claims 2-13 are also rejected by virtue of dependency of claim 1.
Claim 1 recites the limitation "unpacked from a folded condition” in line 10. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that it is unclear what comprises a “folded condition”, in addition to what “unpacking” a folded condition requires. Claims 2-13 are also rejected by virtue of dependency of claim 1.
Claim 9 recites the limitation "unfolded condition” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that it is unclear what comprises an “unfolded condition.” Claim 11 is also rejected by virtue of dependency of claim 9.
Claim 10 recites the limitation "profile” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
The term “flatter profile” in claim 10, line 3, is a relative term which renders the claim indefinite. The term “flatter profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that although flatter profile is discussed within the disclosure in paragraph [0034], the limitation remains indefinite as the disclosure doesn’t substantiate what profile the flatter profile is in reference to by comparison. For example, as disclosed, a flatter profile can comprise “ballet flats, sandals, tennis shoes, or the like.”
Claim 11 recites the limitation "profile” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
The term “larger profile” in claim 10, line 3, is a relative term which renders the claim indefinite. The term “larger profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that although larger profile is discussed within the disclosure in paragraph [0034], the limitation remains indefinite as the disclosure doesn’t substantiate what profile the larger profile is in reference to by comparison. For example, as disclosed, a larger profile can comprise “high heel shoes, or wedges, or the like.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repke et al. (US 20060090823 A1).

	Regarding Claim 19, Repke et al. teaches method of use for a convertible footwear storage clutch-bag (900), the method comprising: 
Providing a convertible handbag (900) having a deformable skin defined by an outer surface (wherein Repke et al. describes an “The outer body of the travel bag according to the invention may be made of any number of materials. Such as canvas, leather, synthetic materials, including microfibers, other rugged or durable materials, or combinations thereof.” (Figs. 9-16; [0010], [0046])
An inner lining (500), and an interior volume (Comprising central storage area 1000 in Modified Figure 14 below, deep pockets 930, and computer compartment 200) including a first-compartment (1000 in Modified Figure 14 below) and a second-compartment (930). (Figs. 9-16; [0047], [0050])
A fastener (932), and a top flap (214); selectively-storing at least one personal item (wherein Repke et al. teaches stowing a computer) in said first-compartment (1000 in Modified Figure 14 below); and, selectively-storing a first article of footwear in said second-compartment. (930, which would be capable of carrying footwear as anticipated by Repke et al.) (Fig. 9-16; [0047])

    PNG
    media_image1.png
    24
    51
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    25
    162
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    214
    552
    media_image3.png
    Greyscale





	

[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    23
    27
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    326
    421
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    25
    158
    media_image7.png
    Greyscale


	Regarding Claim 20, Repke et al. further teaches the optional steps of: opening said fastener (932)  to expand said interior volume (Comprising central storage area 1000 in Modified Figure 14 above, deep pockets 930, and computer compartment 200) of said convertible handbag (1); and selectively-storing a second article of footwear (wherein Repke et al. teaches storing shoes) in said interior volume (Comprising central storage area 1000 in Modified Figure 14 above, deep pockets 930, and computer compartment 200) of said convertible handbag (900), wherein said second article of footwear is larger in mass than said first article of footwear. (Wherein a user is capable of stowing a smaller variant of shoes within the central storage area 1000 in Modified Figure 14 above, of the bag 900, such as flip flops, and a larger pair of shoes within the deep pockets 930 as taught by Repke et el., or vice versa.) (Fig. 9-16; [0047])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 8-11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Repke et al. (US 20060090823 A1), in view of Kameoka (US 20070000796 A1).

	Regarding Claim 1, Repke et al. teaches a convertible footwear storage clutch-bag (100) comprising: (Wherein the travel bag as taught by Repke et al. is configured to carry footwear)
A convertible handbag (100) having a deformable skin (110) defined by an outer surface (wherein Repke et al. describes an “The outer body of the travel bag according to the invention may be made of any number of materials. Such as canvas, leather, synthetic materials, including microfibers, other rugged or durable materials, or combinations thereof.” (Figs. 9-16; [0010], [0046])
 An inner lining (500), and an interior volume (Comprising central storage area 1000 in Modified Figure 14 above, deep pockets 930, and computer compartment 200) including a first-compartment (1000 in Modified Figure 14 above) and a second-compartment (930). (Figs. 9-16; [0047], [0050])
 A top flap (214), said top flap (214) coupled to the outer surface of said deformable skin (110); wherein said first compartment (1000 in Modified Figure 14 above) is configured to retain at least one personal item (wherein Repke et al. teaches stowing a computer); wherein said second compartment (930) is configured to retain at least one article of footwear (930, which would be capable of carrying footwear as anticipated by Repke et al.). (Fig. 9-16; [0047])
Wherein said top flap (214) is configured to secure said at least one personal item (wherein Repke et al. teaches stowing a computer) and said at least one article of footwear (wherein Repke et al. teaches footwear may be stored in the second compartment 930) within said interior volume (comprising compartments 200 and 1000 in Modified Figure 14 above) of said convertible handbag (900) during an 'in-use' condition (wherein both compartments can be packed with their respective items when expandable gussets 920 are expanded).  (Figs. 14-16; [0049])
Wherein said deformable skin (110) of said convertible handbag (900) augments said interior volume (wherein the side wall expandable gussets 920 are unsnapped 922 to expand the luggage capacity) of said convertible handbag (900) when unpacked from a folded condition (when gussets 920 are zipped 932 or snapped 922 and Repke et al. teaches a folded condition). (Figs. 9-13; [0046], [0047], [0050]-[0051])

	Repke et al. does not teach the flap being attached to the outer surface of the bag.
	Kameoka further teaches a bag (1) for storing and carrying shoes (15) using a flap (5) that is attached to the outer surface of the bag (1). (Figs. 2-3; [0033] – [0034])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the footwear storage bag as taught by Repke et al., and provide for the flap to be positioned on the exterior of the bag as taught by Kameoka. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to modify the flap to attached to the outer surface of the bag in order to improve the bags resilience to inadvertently receiving external contaminants.

	Regarding Claim 2, Repke et al. further teaches wherein said inner lining (500) of said convertible handbag (900) comprises a fastener (932) configured to releasably secure said second-compartment (930). (Figs. 9-16; [0046]-[0047])

	Regarding Claim 3, Repke et al. further teaches wherein said convertible handbag (900) further comprises a first-eyelet (E1 in Modified Figure 9 above), a second-eyelet (E2 in Modified Figure 9 above), and a strap (122); said first-eyelet (E1 in Modified Figure 9 above) and said second- eyelet (E2 in Modified Figure 9 above) configured to receive and retain said strap in a fixed position (Wherein the straps 122 are secured to the eyelets E1 and E2 in Modified Figure 9 above.) (Figs. 9-15; [0051])

	Regarding Claim 4, Repke et al. further teaches wherein said strap (S in Modified Figure 14 above) is configured to carry said convertible handbag (900) around a shoulder of a user. (Wherein Repke et al. teaches the straps are comfortable to wear on the shoulder). (Figs. 9-15; [0043], [0051])

	Regarding Claim 5, Repke et al. further teaches wherein said strap (S in Modified Figure 14 above) is further configured to carry said convertible handbag (900) around a wrist of said user. (Wherein a user would be capable of carrying the strap around their wrist). (Figs. 9-15; [0051])

	Regarding Claim 7, Repke et al. further teaches wherein said first-compartment (1000 in Modified Figure 14 above) further comprises an internal pocket (510) configured to house said at least one personal item. (Wherein Repke et al. stowing contents in a pocket, which could include personal effects). (Figs. 3-6, 16; [0043], [0049])

	Regarding Claim 8, Repke et al. further teaches wherein said internal pocket (500) comprises a zipper (521A) for securing said at least one personal item. (Wherein Repke et al. stowing contents in a pocket, which could include personal effects). (Figs. 3-6, 16; [0043], [0049])

	Regarding Claim 9, Repke et al. further teaches wherein said convertible handbag (900) is expandable from said folded condition (wherein Repke et al. teaches the expandable guesset in a folded condition, which “effectively reduces the overall length of the tote bag 900 by several inches”) to an unfolded condition (when the expandable gusset 920 is folded and zipped 932 or snapped 922). (Figs. 9-13; [0046])

	Regarding Claim 10, Repke et al. further teaches wherein said second compartment (930) is configured to retain said at least one article of footwear (wherein Repke et al. teaches footwear may be stored in the second compartment 930) when in said folded condition (Fig. 9), said at least one article of footwear having a flatter profile. (Wherein upon folding the expandable gusset, the pocket 930 as taught by Repke et al. would still be capable of containing a flatter profile shoe.) (Figs. 9, 11; [0046]-[0047])

	Regarding Claim 11, Repke et al. further teaches wherein said second compartment (930) is configured to retain said at least one article of footwear when in said unfolded condition, said at least one article of footwear having a larger profile. (Wherein Repke et al. teaches footwear may be stored in the second compartment 930). (Figs. 10, 13; [0046]-[0047])

Claims 6, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Repke et al. (US 20060090823 A1), in view of Kameoka (US 20070000796 A1), as applied to claim 3 above, and further in view of Nieves (US 20120103481 A1).

	Regarding Claim 6, Repke et al., modified above, teaches all of the elements of the invention described in claim 3 above except; wherein said first-eyelet and said second- eyelet each comprises a metallic ring structured and arranged to provide reinforcement to said strap.
	Wherein Repke et al. teaches a first eyelet (E1 in Modified Figure 9 above) and a second eyelet (E2 in Modified Figure 9 above) and for a strap (122). (Figs. 9-13; [0051])
	Repke et al. does not explicitly teach the eyelets being comprised of a metallic ring.
	Nieves further teaches metallic rings (20] structured and arranged to provide reinforcement to straps (5). (Figs. 1-10; [0025], [0089], [0112])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the footwear storage bag as taught by Repke et al., and provide for the strap retaining eyelets to be comprised of metal as taught by Nieves. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to modify the eyelets to be provided as metal in order to sufficiently reinforce the strap attachment points.

Claims 12-13, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Repke et al. (US 20060090823 A1), in view of Kameoka (US 20070000796 A1), as applied to claim 2 above, and further in view of Lewis (US 20160286917 A1).

	Regarding Claim 12, Repke et al., modified above, teaches all of the elements of the invention described in claim 2 above except; wherein said fastener comprises a latch.
	Wherein Repke et al. teaches a fastener comprising a zipper (932). (Figs. 9-13; [0046], [0047])
	Lewis further teaches an expandable container (10) with a second compartment (22) that may be releasably secured with a latch fastener (16). (Wherein Nieve teaches “the fastening mechanism may comprise any components that can selectively engage to hold the secondary cavity materials in a collapsed position”, and teaches an embodiment of “latches”). (Figs. 1-2B; [0046])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the footwear storage bag as taught by Repke et al., and substitute the zipper fastener for a latch fastener as taught by Lewis. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a zipper fastener for a latch fastener in order to provide for a more reliable and convenient method of fastening the collapsible portion for the user.

	Regarding Claim 13, Repke et al., modified above, teaches all of the elements of the invention described in claim 2 above except; wherein said fastener comprises a buckle.
	Wherein Repke et al. teaches a fastener comprising a zipper (932). (Figs. 9-13; [0046], [0047])
	Lewis further teaches an expandable container (10) with a second compartment (22) that may be releasably secured with a buckle fastener (16). (Wherein Nieve teaches “the fastening mechanism may comprise any components that can selectively engage to hold the secondary cavity materials in a collapsed position”, and teaches an embodiment of “buckles”). (Figs. 1-2B; [0046])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the footwear storage bag as taught by Repke et al., and substitute the zipper fastener for a buckle fastener as taught by Lewis. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a zipper fastener for a buckle fastener in order to provide for a more reliable and convenient method of fastening the collapsible portion for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
O’Such (US 10159317 B2), teaches a personal carrying bag for shoes.
Marsh (US 20160045001 A1), teaches a collapsible bag.
Mosee (US 20130292014 A1), teaches a utility handbag with a collapsible secondary storage compartment.
Fleming (US 20130048164 A1), teaches a handbag with a shoe compartment.
Freiman (US 20120012235 A1) teaches a handbag with a shoe compartment.
Carp (US 3963102 A), teaches a combination carry-on luggage bag configured to carry footwear.
Gree (US 2276765 A), teaches a shoe bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733